[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant has filed a Motion to Dismiss arguing that the court has no subject matter jurisdiction over this action.
A written lease between the parties was terminated on July 27, 2001 by the plaintiff filing a Notice to Quit.
The instant action is based on a Notice to Quit dated October 24, 2001 stating "non-payment of rent for October, 2001."
The court finds that the lease was never reinstated after the first Notice to Quit was served on July 27, 2001. The tenants had no duty to pay rent after that date, they did have a duty to pay use and occupancy.
A valid Notice to Quit is a condition precedent to a summary process action, O'Keefe v. Atlantic Refining Co., 132 Conn. 613, 622 (1946). Without a valid Notice to Quit the court lacks subject matter jurisdiction over a summary process action. Lampasona v. Jacobs,209 Conn. 724, 729 cert. denied, 492 U.S. 919 (1989).
Defendants' Motion to Dismiss is granted. CT Page 3216